Name: Commission Regulation (EC) No 3484/93 of 17 December 1993 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  executive power and public service;  agricultural policy
 Date Published: nan

 18 . 12. 93 Official Journal of the European Communities No L 317/47 COMMISSION REGULATION (EC) No 3484/93 of 17 December 1993 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector premium amount corresponding to a subsequent year for animals slaughtered or placed on the market in one year ; Whereas, in order to allow the producers concerned to act in sufficient time, this Regulation should enter into force as soon as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 747/92 (2), and in particular Articles 4b (8), 4c (4), 4d (6) and (8), 4e (1 ) and (5), 4f (4), 4g (5), 4h (2), 4i (4) and 4k (2) thereof, Whereas the detailed rules laid down for the application of the premium schemes introduced by Articles 4a to 4h of Regulation (EEC) No 805/68 initially provided that all 'livestock' aid applications for the granting of the special premium following slaughter or the date on which the animal is first placed on the market with a view to slaughter are to be submitted 30 days after slaughter or the day on which the animal is first placed on the market at the latest ; whereas, in order to relieve the administra ­ tive burdens on producers resulting from that rule, Commission Regulation (EEC) No 1909/93 of 15 July 1993 (3) extended the time limit of 30 days to six months ; Whereas Article 45 of Regulation (EEC) No 3886/92 (4), as last amended by Regulation (EEC) No 1909/93, provides that the operative event for determining the year to which animals covered by premium schemes are allocated and the number of LU to be used for calculating the density factor is to be the date of submission of applications ; whereas, although this provision does not specifically refer to the amount of the premium, the administrative simpli ­ fication introduced by Regulation (EEC) No 1909/93 was never intended to allow producers to obtain the higher HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 44 of Regulation (EEC) No 3886/92 : 'However, in the case of the granting of the special premium in accordance with one of the options provided for in Article 8 ,  where the animal was slaughtered or placed on the market before 24.00 hours on 31 December, and  where the premium application for that animal is submitted after that date, the amount of the premium applicable shall be that in force on 31 December of the year in which slaughter or the first placing on the market took place.' Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1993. : For the Commission RenS STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 77, 31 . 3. 1993, p. 15. 0 OJ No L 173, 16. 7. 1993, p. 11 . (4) OJ No L 391 , 31 . 12. 1992, p. 20.